DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Abbott Diabetes Care, Inc. application filed with the Office on 28 January 2020.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to a US Provisional Patent Application, 62/797,566, which was filed on 28 January 2019.  Therefore, the effective filing date of the present application is 28 January 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 28 January 2020, and 15 May 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 140, as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: computer system 3210, mention at [0298] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3208” has been used to designate both a computer system and an element on the dash of a vehicle in Figure 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over a US Patent Application Publication to Qiang, et al. (US 2017/0156652 A1; hereinafter, “Qiang”).

Regarding claim 1, Qiang discloses an analyte sensor for analyte detection (Title; “Sensors for Analyte Detection and Methods of Manufacture Thereof ”).  Qiang teaches a sensor tail configured for insertion into a tissue ([0054]: "to conform to a particular cavity of space available in the body of a living being”), the sensor tail comprising at least a working electrode ([0053]: "working electrode”); and
first and second active areas disposed on the sensor tail, the first and second active areas comprising at least two different enzymes for measuring a concentration of at least one analyte ([0093]: "the working electrode is coated with a specific set of enzymes"; [0100]: "simultaneous detection of more than one analyte”);
wherein the first active area is overcoated with a first membrane polymer and a second membrane polymer that differ from one another ([0094]; Fig. 9A).

Regarding claim 2, see Figure 9A of Qiang.

Regarding claim 3, see Figure 9A of Qiang.

Regarding claim 4, see Figure 9A of Qiang.

Regarding claim 5, see Figure 9B of Qiang.

Regarding claim 6, see Figure 9A of Qiang.

Regarding claim 10, see Figure 9A of Qiang.

Regarding claim 11, see Figure 9A of Qiang.

Regarding claim 12, see Figure 9B of Qiang.

Regarding claim 13, Qiang teaches an 800 mV difference in the bias of the glucose and lactate working electrodes and the oxygen working electrode ([0121]).

Regarding claim 14, see Figure 9B of Qiang.

Allowable Subject Matter
Claims 16 -20 are allowed.

Claims 7-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Qiang reference is the closest prior art reference to the instant claims.  However, Qiang does not teach or suggest at least two active areas each comprise an enzyme, an electron transfer agent, and a polymer (as require by instant independent claim 16, and dependent claim 9).  Additionally, Qiang does not teach or suggest xanthine oxidase (as required by claims 7 and 8).   

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
18 June 2022